PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/585,717
Filing Date: 27 Sep 2019
Appellant(s): Woltermann, Bjorn Erich



__________________
Bradley W. Wagner 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 27, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 2, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
            On pages 15-21 of the appeal Brief, the appellant argues claim 1, and in the following pages argues the other claims rejections based on claim 1.
               In response to the arguments, on page 15 - 17, the examiner has clearly established by mapping the citations to the claim language for “the synchronization” of the instructor commands in a media displayed to the user on a display and including the instructor controlling the user’s exercise equipment settings during the session. Additionally, “automatic” control by the instructor over the user equipment’s parameters is also disclosed in [0050] for controlling the exercise equipment that the user is using, with or without the user input or interaction in the display interface. 

                The appellant’s arguments are based on accepting some of the reference features, while disregarding others. For example [0045] disclosed “verbal commands, time stamp and controlling of the output of the device” as more detailed in [0115], but the applicant does not accept the BRI interpretation of “synchronization” to be met in pages 9 – 10 of the office action, included was [0073, 76, 79, 110] for more examples of time stamp synchronization on page 10 of the office action.

         While the appellant argues the verbal command by the instructor that is identified and encoded in video does not synchronously control the parameters of the exercise equipment, the following highlighted sections proves otherwise. Especially please note “ [0045] “Such a command may correspond to a parameter of an exercise machine 102 (e.g., an incline of the deck 112, a speed of the belt 120, a pedal cadence of a stationary bicycle, a braking force or resistance of the stationary bicycle, etc.).

                  [0045] as cited "Alternatively, the video encoder 320 and/or other components of the backend servers 302 may identify a verbal command from an instructor that is leading an exercise class. In such examples, the video encoder 320 and/or other components of the backend servers 302 may identify the verbal command included in audio content received from a microphone 310 and/or from a video camera 308. Such a command may correspond to a parameter of an exercise machine 102 (e.g., an incline of the deck 112, a speed of the belt 120, a pedal cadence of a stationary bicycle, a braking force or resistance of the stationary bicycle, etc.). In such examples, the video encoder 320 and/or other components of the backend servers 302 may identify a timestamp associated with the command (e.g., a timestamp in the video content and/or the audio content corresponding to the command). In such examples, the video encoder 320 and/or other components of the backend servers 302 may associate the executable control 210 with the video file by 

             Evancha [0022] "While the exercise machine 102 may be described and/or otherwise referred to herein as a “treadmill 102," as noted above, example exercise machines 102 of the present disclosure may be any suitable type of exercise machine, including a rowing machine, stationary bicycle, elliptical trainer, stair climber,
etc.
          Because per Evancha [0022] the exercise machine could include various types and is not limited, then it could be an electrical muscle stimulation (EMS) suit; and the output provided by the fitness apparatus comprises an electrical impulse delivered via an electrode of the EMS suit’ which Kirkland in a similar field of endeavor teaches
as cited in [0002, 9].
               
                 The arguments on pages 18 – 19 are regarding para [0050], but respectfully the appellant arbitrarily chooses to disregard the teachings that don’t match the appellant’s previous assumptions. Para [0050] as the examiner noted above, is even further proof that the instructor as conducting the exercise session (that is, in synchronization with the session) can automatically (without user input) control and adjusts the user equipment based on needs of the exercise session.

               On pages 19 – 21, in item 3 of the arguments, the appellant tries to show the Evancha’s solution does not include synchronization, and as already noted above 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Sean N. Haiem
/SEAN N. HAIEM/
Conferees:
/BRIAN P YENKE/Primary Examiner, Art Unit 2422       

/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.